DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/22.The examiner notes the election of species I as represented by Figures 3-5. Claims 35-36 however appear to be directed to an alternate embodiment, specifically, that shown in Figures 16-18 which show a split sleeve configuration and the corresponding engagement features with the mandrel and are additionally withdrawn by the examiner as being directed to an unelected species. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because:  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 41 requires an alternative in which either the mandrel or the load sleeve possess a keyway with an open first end and a closed section end. However, only the alternative with the load sleeve showing the recited keyway is shown. Therefore, the alternative with the mandrel with the recited keyway must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
37 CFR 1.84(h)(3) requires the appropriate use of cross-hatching for sectional views. At least Figures 3, 5, 6, 8, 10, 11, 13, and 15-18 lack the required cross-hatching. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 31 objected to because of the following informalities:  
Claim 31 introduces both the torque shoulder and the separate component as having “a load surface” and then recites “the load surface is an axially-facing end face of the load sleeve”. While the torque shoulder is understood as being a part of the load sleeve, the examiner recommends the use of different terminology for the “load surface” of the various structural elements. 
Claims 33-34 each recite “a separate component”. This however has already been introduced in parent claim 26 and should have the proper antecedent basis. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 40 recites the limitation "the groove(s) and/or ridge(s)" and “the grooves and/or ridges”.  The claim is rejected first because there is insufficient antecedent basis for this limitation in the claim. It appears that this is an attempt to refer to “at least one of a groove and/or ridge” in parent claim 39. And second, if it is an attempt to refer to the “at least one of a groove and/or ridge” in claim 39, it is not clear whether it intends to refer to the “at least one of a groove and/or ridge” of the mandrel or the split sleeve. 

Claim 41 recites the limitation "the profile".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26-34, 37, and 42-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 20150129309 A1).

Regarding claim 26, Anderson teaches a downhole tool, comprising: 
a mandrel (Fig 2-3, mandrel 12) having first (Fig 2-3, end towards 11) and second opposing ends (Fig 2-3, end towards reference numeral 12) and an outer mounting surface (Fig 2-3, outer surface of 12), the first end comprising a male threaded portion (Fig 2-3, male end as seen, the connections are Para 0022, “threaded pins and boxes”); 
a tool component (Fig 2-3, ring 16c) mountable on the mounting surface by sliding said tool component onto the mounting surface from the first end of the mandrel (Fig 3, all of the elements including 16c are slidingly mountable on the mandrel 12 outer surface from the male/first end); and 
a load sleeve (Fig 2-3, 18d) defining a torque shoulder (Fig 3, shoulder 18’’’), wherein the load sleeve is mountable on the mandrel and securable adjacent the male threaded portion of the first end of the mandrel (Fig 3, all of the elements including 18d are slidingly mountable on the mandrel 12 outer surface adjacent to the male/first end) such that the torque shoulder and the male threaded portion define a pin connector to facilitate connection with a box connector of a separate component (Fig 2-3, the torque shoulder and male portion define a pin connector/connector to box end of 14).  

Regarding claim 27, Anderson further teaches wherein the first end of the mandrel comprises the male threaded portion without a separate load-bearing shoulder (Fig 3, only load sleeve engages the shoulder 41, the threaded portion does not have a separate shoulder as seen).  

Regarding claim 28, Anderson further teaches wherein the load sleeve is securable on the mandrel such that the load sleeve holds the tool component in place on the mounting surface (Fig 2, in the assembled state as seen, the load sleeve 18d, coupled with sleeve 18c, retain tool component 16c).  

Regarding claim 29, Anderson further teaches wherein a shoulder is defined at an edge of the mounting surface (Fig 3, shoulder 40) and is arranged to abut the tool component mounted on the mounting surface (Fig 3, the tool component may be additionally defined as encompassing 18a to 16c, and thus abuts the shoulder 40; alternatively because of the modular nature of the tool components, 16c may be slid such that it contacts shoulder 40).
  
Regarding claim 30, Anderson further teaches wherein the load sleeve is separable with respect to the mandrel (Fig 3, the load sleeve is removable from the mandrel).  

Regarding claim 31, Anderson further teaches wherein the torque shoulder comprises a load surface arranged to abut a load surface of the separate component and transfer axial and/or torsional loads therebetween (Fig 3-4, torque shoulder 18’’’ abuts the load surface 41 of separate component 14 and is capable of transmitting at least axial loads), wherein the load surface is an axially-facing end face of the load sleeve adjacent the first end of the mandrel when the load sleeve is secured on the mandrel (Fig 3-4, the load surface axially faced towards the separate component 14 when it is mounted on the mandrel 12 as seen in Fig 2).  

Regarding claim 32, Anderson further teaches wherein the load sleeve is prevented from at least one of: moving from the first end towards the second end of the mandrel when the load sleeve is secured on the mandrel (Fig 2-3, the load sleeve 18d when assembled would be presented from moving towards the second end/female end of mandrel 12 because of 18a-16c); and rotating about the mandrel axis when the load sleeve is secured on the mandrel (The examiner notes the claim only requires one alternative to be taught, the preceding limitation is met).  

Regarding claim 33, Anderson further teaches wherein the load sleeve is arranged such that it is secured on the mandrel when a separate component engages the pin connector of the tool (Fig 2-3, when assembly the load sleeve 18d is sandwiched between separate component 14 and other tool components as seen).  

Regarding claim 34, Anderson further teaches wherein the load sleeve is arranged such that, when the load sleeve is mounted on the mandrel and a separate component is engaged on the male threaded portion, a part of the load sleeve is trapped between a load surface of the separate component and a surface fixed with respect to the mandrel such that the load sleeve is secured (Fig 2-3, when assembly the load sleeve 18d is sandwiched between separate component 14 and other tool components as seen; mandrel has an additional shoulder 40).  

Regarding claim 37, Anderson further teaches a locking assembly arranged to engage the mandrel and the load sleeve when the load sleeve is mounted on the mandrel to secure the load sleeve (Fig 2-3, Para 0031, element 18c, the elements including all of the spacers “interlock” and in occupying spacing along the mandrel helps to retain).  

Regarding claim 42, Anderson further teaches wherein the tool component comprises an internal bore, which is located asymmetrically within the tool component (Fig 7, the tool has a bore 34, this bore this not symmetric about the z1 axis as shown).  

Regarding claim 43, Anderson further teaches a connector sub, engageable with the first end of the mandrel wherein the outer surface of the connector sub is profiled for being engaged by assembly equipment for connecting the tool as part of a string (Fig 2-3, sub 14, connects to the male end of the mandrel. The examiner notes that the separate component was not previously required. Sub 14 has an end 14b for connecting the tool to the remaining portions of the tool string).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20150129309 A1), in view of Steine (US 20180305985 A1).

Regarding claim 38, Anderson further teaches wherein the outer surface of the mandrel and the inner surface of the load sleeve are configured such that, when the load sleeve is mounted on the mandrel, the locking assembly secures the load sleeve (Fig 2-3, the outer surface of the mandrel 12 and inner surface of the load sleeve 18d, are in part secured by the locking assembly. They have a configuration in which their surfaces remain wholly engaged and at least frictionally secured.).  
	Anderson is silent on the locking assembly comprises a split sleeve comprising two half-sleeves. 
Steine teaches the locking assembly comprises a split sleeve comprising two half-sleeves (Fig 3A-3B, the sleeve/ring of the prior art, as modified by Steine’s Fig 3, is a split sleeve as seen in Fig 3A-3B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson by forming the spacers and rings as split rings as disclosed by Steine because it would ease mounting each of the components by reducing the need to individually slide each element over the mandrel and would additionally reduce frictional wear between the components.  
Anderson as modified teaches the inner surface of the split sleeve is configured to engage the mandrel (Fig 2-3, the split sleeve as modified 18c would circumferentially engage the mandrel at its inner surface); and the load sleeve is configured to engage the split sleeve, securing the load sleeve relative to the mandrel (Fig 2-3, the load sleeve 18d would at least indirectly engage the split sleeve as modified 18c).  

Claim(s) 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20150129309 A1), in view of Steine (US 20180305985 A1), further in view of Willauer (US 5743333 A).

Regarding claim 39, Anderson further teaches the load sleeve comprises a circumferential flange arranged to engage an edge of the split sleeve (Fig 2-4, flange 18’ at least indirectly engages the split sleeve as modified). 
Anderson as modified is silent on wherein the mandrel comprises at least one of a groove and/or ridge; the inner surface of the split sleeve comprises at least one of a groove and/or ridge engageable with the groove and/or ridge of the mandrel. 
Willauer teaches the mandrel comprises at least one of a groove and/or ridge (Fig 2, mandrel 38 has a groove 48); the inner surface of the split sleeve comprises at least one of a groove and/or ridge engageable with the groove and/or ridge of the mandrel (Fig 2, inner surface of sleeve 40 has groove 50 is engageable with the mandrel via key 44).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson by having the locking assembly and its arrangement for each of the sleeve members as disclosed by Willauer because these features would prevent undesired rotational and/or axial movement of the components relative one another and would help to distribute the load bearing across different portions of the tool.  

Regarding claim 40, Anderson further teaches wherein the groove(s) and/or ridge(s) are arranged circumferentially and the grooves and/or ridges extend around only a part of the circumference of the mandrel and split sleeve so as to prevent relative movement between the split sleeve and the mandrel in an axial and a rotational direction (Fig 2, the grooves/ridges are non-continuously arranged around the circumference, Column 5, lines 58-65, these limit axial and rotational movement).  

Claim(s) 37 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20150129309 A1), in view of Willauer (US 5743333 A).

Regarding claim 37, Anderson teaches the elements including all of the spacers “interlock” (Fig 2-3, Para 0031), Anderson when considered in view of dependent claim 41 is silent on a locking assembly arranged to engage the mandrel and the load sleeve when the load sleeve is mounted on the mandrel to secure the load sleeve. 
Willauer teaches a locking assembly arranged to engage the mandrel and the load sleeve when the load sleeve is mounted on the mandrel to secure the load sleeve (Fig 2, locking assembly features including 46, and 44, are used to retain a sleeve 40 around a mandrel 38).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson by having the locking assembly and its arrangement as disclosed by Willauer because these features would prevent undesired rotational and/or axial movement of the components relative one another and would help to distribute the load bearing across different portions of the tool.  

Regarding claim 41, Anderson as modified by Willauer further teaches the locking assembly comprises a key (Fig 2, key 44 is a part of sleeve/locking assembly as modified 40); 
one of the mandrel and the load sleeve comprises a cut-out matching the profile of the key (Fig 2, profile 48 for key 44 is in mandrel 38); 
the other of the mandrel and the load sleeve comprises a keyway with an open first end and a closed second end (Fig 2, load sleeve 40 has a profile 50 to accommodate keys 44; Column 5, lines 58-59, “A similar number of axially elongate slots 50 are cut into the upper end of the inner surface of the end sleeve 40”; this provide is open at the upper end as seen and closed/engages a shoulder within the sleeve at the lower end); and 
the key and keyway are configured such that the key can be located in the cut-out and be received in and traverse the keyway as the load sleeve is slid onto the mandrel (Fig 2, Column 5, lines 58-65).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cockrill (US 20210396080 A1) teaches a downhole coupling mechanism connects first and second tubular sections via a tensile load arrangement of wires located in complimentary grooves, and a torque arrangement of interlocking lugs and notches on opposite ends. 
Jovancicevic (US 20170226843 A1) a subterranean well tool with a first body segment, the first body segment being an elongated member with an axial protrusion having a reduced outer diameter and second body segment is sized for mating with the first body segment.
Stack (US 20180252049 A1) teaches a gap sub comprises a female part comprising a female mating section and a male part comprising a male mating section. The male mating section is matingly received within the female mating section and electrically isolated therefrom. 
Dupal (US 20130146305 A1) teaches a connector nut is threadedly connected or snap locked to the connector end of the second drill pipe. The connector nut includes a retaining shoulder cooperating with a beveled shoulder on the pin end of the first drill pipe to retain the first drill pipe.
Farr (US 4655479 A) teaches a preset torque limiter sub having a pin member and a box member. The pin member is connected to a section of drill pipe and has a male connection at one end.
Garrett (US 3754609 A) teaches adjacent drill collars or two parts of a stabilizer body, interconnectable by a modified rotary shouldered connection including a mandrel between the pin shoulder and the screw, i.e., the box engaging part of the pin, and a fluid sealing, torque transmission sleeve around the mandrel between the pin shoulder and the shoulder formed by the box mouth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676